Order entered April 15, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00936-CV

                 WILLIS ALAN HIZAR, ET AL., Appellants

                                       V.

                   KENNETH HEFLIN, ET AL., Appellees

               On Appeal from the County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 007-01345-2020

                                    ORDER

      Before the Court is appellees’ April 13, 2022 unopposed second motion for

an extension of time to file their brief. We GRANT the motion and extend the

time to May 16, 2022. We caution appellees that further extension requests will be

disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE